Citation Nr: 1039620	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability. 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1964 from October 
1966. 

His matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO).  The 
appeal was previously before the Board in August 2009.  

In November 2008, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1. The Veteran does not have a current low back disability that 
began during service, within one year of discharge from service 
or is due to an event or injury sustained during service.

2. The Veteran does not have a current neck disability that began 
during service, within one year of discharge from service or is 
due to an event or injury sustained during service.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
active service nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. A neck disability was not incurred in or aggravated by active 
service nor is such a disability presumed to have been incurred 
during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in May 2007 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a November 2008 hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, because the Veteran was discharged from 
service in October 1966, the evidence must show that degenerative 
arthritis of the lumbar or cervical spine manifest to a degree of 
ten percent by October 1967 in order for service connection to be 
granted for a low back disability based upon a presumptive 
period.  In this case, degenerative joint disease of the lumbar 
and cervical spine is not shown until decades after separation 
from service.  Therefore, presumptive service connection for 
arthritis of the lumbar and/or cervical spine cannot be 
established here.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  



Background

The Veteran seeks service connection for cervical and lumbar 
spine disabilities.  In particular, he contends that he initially 
injured his neck and low back while repairing a helicopter during 
service.  He believes service connection should be granted on a 
direct incurrence basis.  

Service treatment records show that the Veteran was treated for 
"very vague complaints of neck and back pain" in May 1965.  The 
only objective finding was a slight muscle spasm in the neck.  He 
was prescribed Robaxin for pain, but no diagnosis was provided.  
Separation examination in September 1966 revealed a normal 
clinical evaluation of the neck/spine/musculoskeletal systems.  

Following service, a March 1977 private hospitalization report 
shows that the Veteran developed severe low back pain subsequent 
to lifting a heavy object at work earlier that same month (i.e., 
March 1977).  He denied a previous history of similar back 
pain/episodes; past medical history was noted as "non-
contributory."  X-rays of the lumbosacral spine revealed 
decreased space between L5-S1, consistent with herniated disc.  
The diagnosis was acute low back strain.  

A July 1977 private treatment report shows continued complaints 
of low back pain secondary to the March 1977 work-related injury.  
Contemporaneous private treatment records note that the Veteran's 
past medical history was negative for any and all significant 
medical problems.  

In September 1977, the Veteran underwent a partial laminectomy of 
the left side of L4 and L5.  

A May 1979 private treatment record again shows treatment for low 
back pain following work-related accident in March 1977.  Past-
medical history was noted as non-contributory. 

A June 1979 private hospitalization narrative summary shows that 
the Veteran's cervical disc disease "started in March of 1977 
when he was involved in a traumatic bending at work."  It noted 
that he was previously experiencing excruciating low back pain 
and was treated with by a lumbar laminectomy in 1977.  The final 
diagnosis at discharge was cervical disc disease.  

A June 1979 private treatment record shows a history of left-
sided numbness for the last two years which was alleviated by a 
cervical brace.  It was noted that an October 1978 MRI revealed 
extensive osteophytic formation at C5-6.  The diagnosis was 
discogenic syndrome at C5-6, with radiculopathy of the C6 nerve 
root and some myelopathy as manifest my hyperreflexia.  Minimal 
cervical spondylosis was also diagnosed in July 1979. 

A June 1979 Disability Report (SSA) shows that that the Veteran 
reported having "an accident at work which resulted in a 
herniated disc."  He stated that he was totally disabled and 
complained of worsening back and neck pain.  

A July 1979 private hospitalization report again shows complaints 
of left-sided neck pain and numbness.  It was noted that the 
Veteran was involved in a trauma at work in March 1977 while 
bending down to lift a heavy object.  He reported great 
improvement of neck pain following the use of a soft cervical 
collar.  The final diagnosis was cervical disc, suspected.  

The Veteran underwent an anterior cervical fusion in September 
1979.  

Social Security Disability records from numerous private 
providers, covering the period from 1977 to 1998, show continued 
treatment for neck/back pain and refer the March 1977 work-
related accident, which eventually led to the 1979 lumbar spine 
surgery and the 1979 cervical spine fusion.  

VA outpatient treatment records dated from 2006 to 2009 show 
continued complaints and treatment related to chronic low back 
pain, and cervical/lumbar radiculopathy.  

In September 2007, the Veteran submitted a letter from his 
private physician, Dr. Dahmer, in which he opined that "the 
injuries [the Veteran] sustained while in the military have 
greatly contributed to the condition of his cervical, thoracic, 
and lumbar spine; and due to the condition of his spine, [the 
Veteran] will more likely than not experience accelerated 
degenerative changes of the spinal column." 

In November 2008, the Veteran testified before the undersigned.  
He explained that, while in-service, he was working in a 
helicopter when he fell several feet from a girder on the 
aircraft, thereby twisting his neck and back.  He stated that he 
was treated at sick bay subsequent to the incident and that he 
was prescribed a muscle relaxer.  He also testified that he has 
been experiencing neck and low back pain since the time of the 
alleged in-service injury.  He further stated that he sought 
post-service treatment for his neck and back problems as early as 
December 1966 from a private physician who, according to the 
Veteran, is now deceased.  

The Veteran was afforded a VA examination December 2009.  He 
reported that he fell while working in a helicopter during 
service and that he injured his back/neck.  The examiner noted 
that the STRs were silent as to any "serious/acute back injuries 
during service" and that separation examination was normal.  He 
also noted the Veteran injured his back while working at Amtrak 
in 1977 and again in a motor vehicle accident in 2005 and 2007.  
After physical examination of the Veteran, the diagnoses provided 
were herniated lumbar disc (1977), with L4 laminectomy (1977), 
and cervical spondylosis with prior fusion.  The examiner opined 
that neither the lumbar spine disability nor the cervical spine 
disability was caused by or a result of in-service events, 
injuries, or illnesses.  With respect to the lumbar spine 
condition, the examiner reasoned the following: (1) there was no 
documentation of a "significant" low back injury during 
service; (2) separation examination was negative for any low back 
conditions; (3) extensive post-service medical records document a 
severe, acute lumbar work-related injury in 1977, with immediate 
onset of symptoms, and also document the absence of symptoms 
prior to that accident; and (4) the Veteran has received 
Workman's Compensation and Social Security Benefits for the 
conditions caused by the 1977 low back injury. 

With respect to the cervical spine condition, the examiner 
reasoned the following:  (1) there was no documentation of a 
significant neck injury during service; (2) separation 
examination in 1966 did not document any neck conditions; and (2) 
there is abundant documentation in the claims file demonstrating 
severe low back/neck disabilities that are associated with his 
work-related injury in 1977.  

Analysis

Following a complete review of the evidence, including the 
Veteran's various accounts of in-service treatment for a 
neck/back injury, the Board finds that service connection cannot 
be granted for either a low back disability or for a cervical 
spine disability.  

The Board acknowledges that STRs document "very vague complaints 
of neck and back pain" on one occasion during service; however, 
based on the fact that no other complaints were made after 1965, 
and further considering that his 1966 separation examination was 
normal, it appears that his complaints were acute and transitory 
in nature.

Next, post-service evidence does not neck or back complaints 
until March 1977, at which time the Veteran suffered from a well-
documented work related injury.  Extensive medical records 
associated with this injury clearly show severe, acute injuries 
to the neck and back in 1977, with immediate onset of chronic 
symptoms after this accident.  Notably, the record does not show 
treatment or complaints for any low back or cervical spine 
condition prior to the work-related accident.  

The Board emphasizes the multi-year gap between discharge from 
active duty service (1966) and initial reported symptoms related 
to neck and back disabilities in 1977 (a 10-year gap).  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board also finds it significant that, as noted above, the 
first indication of any back/neck problems in the post-service 
medical records was in regard to a work-related injury in 1977.  
Nothing in the medical records on file from the time of this 
injury contain any reference to a prior back or neck injury 
during military service.  In fact, all of the contemporaneous 
medical evidence note past medical history as non-contributory; 
moreover, private treatment records dated in 1977 and 1979 
unambiguously document that the onset of neck/back problems was 
subsequent to his involvement in a traumatic work-related 
accident.  This is according to the Veteran's own reported 
history as well.  See e.g., Thomas Jefferson University Hospital, 
Narrative Summary, June 1979.  The Veteran's statements regarding 
an in-service fall resulting in continuous symptoms of back pain 
since his discharge from service are not credible in light of 
contemporaneous medical reports showing that the back problems 
began much later and did not exist prior to the accident in 1977.  
(See March 1977 hospital report.)

More significantly, the December 2009 VA examiner concluded that 
the Veteran's current cervical and lumbar spine disabilities were 
unrelated to his military service. The VA examiner noted the 
absence of any significant in-service back/neck 
injuries/conditions, as well as the lack of documentation of any 
such conditions upon separation in 1966.  He also acknowledged 
that there was abundant documentation in the claims file 
demonstrating severe low back/neck injuries associated with the 
1977 work injury and a notable absence of symptomatology prior to 
that accident.  

Further, the December 2009 VA examination report indicates that 
the VA examiner reviewed the Veteran's entire claims folder prior 
to finding that it was unlikely that the Veteran's current 
cervical and lumbar spine disabilities were not caused by or a 
result of service.  The VA examiner's opinion has significant 
probative weight since the opinion was based on a review of the 
complete record, and the VA examiner not only considered the 
Veteran's assertions and medical history, but also undertook a 
comprehensive clinical examination of him. See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole). See also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  In view of the foregoing, 
the Board finds that the vague complaints of neck/back pain on 
one occasion during service, were acute and transitory, resolved 
with no residual disability, and are not related to any current 
cervical or lumbar spine disabilities.  

In reaching this conclusion, the Board acknowledges the August 
2007 statement from Dr. Dahmer in which he stated that the 
Veteran's in-service injuries greatly contributed to his current 
cervical and lumbar spine disabilities.  In cases such as this, 
where there are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993), the Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness 
and detail of a medical opinion are among the factors for 
assessing the probative value of the opinion. See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the opinion of Dr. Dahmer is less probative 
than that of the 2009 VA examiner, for several reasons.  Indeed, 
while Dr. Dahmer stated that he reviewed the Veteran's service 
treatment records, there is no indication that he reviewed the 
claims file as a whole; nor is there any indication that Dr. 
Dahmer was even aware of the Veteran's 1977 work-related injury, 
which according to numerous private treatment records dated in 
1977 and 1979, and the 2009 VA examiner, indicate that the onset 
of neck/back symptomatology was coincident with his work-related 
injury.  This is notable because the Board specifically obtained 
a VA medical opinion to address, in part, the significance of the 
1977 work-related injury.  See August 2009 Board Remand.  In 
turn, the 2009 VA examiner reached the conclusion that the 
current neck/spine disabilities were not related to service and 
essentially reasoned that the there were no significant neck/back 
findings until the 1977 work injury.  In this regard, without 
knowledge of the 1977 work-related injury, Dr. Dahmer could not 
have appropriately or comprehensively evaluated the Veteran's 
current neck and back disabilities, to include providing an 
opinion as etiology or onset.  For these reasons, Dr. Dahmer's 
opinion is found to be less probative than the opinion of the 
December 2009 VA examiner.  Accordingly, the greater weight of 
the probative evidence is against finding that the Veteran's back 
and neck disabilities are related to service.   

The Board has considered the Veteran's contention that a 
relationship exists between his neck and back conditions and 
service, including the injury to neck/back when he fell over 
sideways inside of a helicopter.  However, as a layman, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter such 
as etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he is 
not competent to provide an opinion linking that disability to 
service. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Finally, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant case.  
Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, for the presumption to apply, such disease 
must become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service. See 38 C.F.R. § 
3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time period, 
the criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

As the competent medical evidence does not show that the 
Veteran's cervical and lumbar spine disabilities are related to 
service, the preponderance of the evidence is against the claims 
and the benefit-of-the- doubt rule does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to service connection for a lumbar spine disability 
is denied. 

Entitlement to service connection for a cervical spine disability 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


